                            UNITED STATES DISTRICT COURT 
                               DISTRICT OF MINNESOTA  
     

    PREMCHAND S.,                                       Case No. 18‐CV‐2226 (NEB/KMM) 
                                                                         
                          Petitioner,                                    
                                                                         
    v.                                                     ORDER ON REPORT AND 
                                                             RECOMMENDATION 
    JEFFERSON B. SESSIONS, III, Attorney                                 
    General; KIRSTJEN NIELSEN, DHS 
    Secretary; PETER B. BERG, ICE Field 
    Office Director, St. Paul; and WARDEN 
    OF DETENTION FACILITY, 
     
                          Respondents. 
     
         

        The above matter comes before the Court upon the Report and Recommendation 

of  United  States  Magistrate  Judge  Katherine  Menendez  dated  October  25,  2018  [ECF 

No. 16]. No objections have been filed to that Report and Recommendation in the time 

period permitted. Based on the Report and Recommendation of the Magistrate Judge, on 

all  of  the  files,  records,  and  proceedings  herein,  the  Court  now  makes  and  enters  the 

following Order. 

        IT IS HEREBY ORDERED that the Petitioner’s petition [ECF No. 1] is DENIED AS 

MOOT, the Motion to Grant a Writ of Habeas Corpus [ECF No. 2] is DENIED, and this 

action is DISMISSED WITHOUT PREJUDICE.  

 
LET JUDGMENT BE ENTERED ACCORDINGLY. 

 

Dated: November 7, 2018                     BY THE COURT: 
 
                                            s/Nancy E. Brasel                
                                            Nancy E. Brasel 
                                            United States District Judge 
 




                                       2 
